EXHIBIT 10(i)




AMENDED AND RESTATED SEVERANCE AGREEMENT
This Amended and Restated Severance Agreement (this “Agreement”) is made and
entered into by and between Anadarko Petroleum Corporation (the “Company”) and
R. A. Walker (the “Executive”), effective as of April 11, 2019 (the “Effective
Date”). The Company and the Executive may be collectively referred to herein as
the “Parties.”
W I T N E S S E T H:
WHEREAS, the Executive is currently employed by the Company as the President and
Chief Executive Officer of the Company;
WHEREAS, the Company and the Executive previously entered into a Severance
Agreement effective as of May 15, 2012 (the “Prior Agreement”); and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
update certain Change of Control Bonus and severance provisions under the Prior
Agreement.
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and the Executive agree as follows,
effective as of the Effective Date:
1.Certain Definitions. In addition to the terms defined in the body of this
Agreement, for purposes of this Agreement, the following words and terms shall
have the meanings indicated below:
(a)The term “affiliated companies” shall mean any company controlled by,
controlling or under common control with the Company.
(b)“Board” shall mean the Board of Directors of the Company.
(c)“Change of Control” shall mean:
(A)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (A), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of Section 1(c)(C);
or
(B)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided,


1

--------------------------------------------------------------------------------




however, that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(C)Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
(D)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
(d)“Change of Control Date” shall mean the first date during the term of this
Agreement (as provided in Section 2(a)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and if the Executive’s employment with the Company is terminated
prior to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, then for all purposes of this Agreement the “Change of
Control Date” shall mean the date immediately prior to the date of such
termination of employment.
(e)“Change of Control Period” shall mean the three-year period commencing on the
Change of Control Date.


2

--------------------------------------------------------------------------------




(f)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(g)“Compensation Committee” shall mean the Compensation and Benefits Committee
of the Board (or any successor committee of the Board succeeding to the
functions of the Compensation and Benefits Committee).
(h)“Disability” shall mean the Executive’s disability under circumstances
entitling him to benefits under the Company’s short-term or long-term disability
plans; provided, however, that, during a Change of Control Period, “Disability”
shall mean the absence of the Executive from the Executive’s duties with the
Company on a full-time basis for 180 consecutive business days as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative.
(i)“Proration Fraction” shall mean a fraction, the numerator of which is the
number of days in the fiscal year during which the Date of Termination (as
defined in Section 4(f)) occurs through the Date of Termination, and the
denominator of which is 365.
2.Term.
(a)Initial Term and Renewals. The initial term of this Agreement shall begin on
the Effective Date and shall end on the second anniversary of the Effective
Date; provided, however, that commencing on the date one year after the
Effective Date, and on each annual anniversary of such date (such date and each
annual anniversary thereof shall be hereinafter referred to as the “Renewal
Date”), unless previously terminated, this Agreement shall be automatically
extended so as to terminate two years from such Renewal Date, unless at least 90
days prior to the Renewal Date the Company shall give notice to the Executive
that the term of this Agreement shall not be so extended. Notwithstanding the
provisions of the preceding sentence, if a Change of Control occurs while this
Agreement is in effect, then this Agreement shall not be subject to non-renewal
by the Company pursuant to the preceding sentence but, rather, (i) this
Agreement shall remain in effect until the end of the Change of Control Period,
(ii) the last day of the Change of Control Period shall be considered the first
Renewal Date after such Change of Control (and each annual anniversary thereof
shall be considered another Renewal Date), and (iii) this Agreement shall be
automatically extended on the last day of the Change of Control Period, and on
each anniversary of such date, so as to terminate two years from such Renewal
Date unless at least 90 days prior to the Renewal Date the Company shall give
notice to the Executive that the term of this Agreement shall not be so
extended. If during the Change of Control Period the contingency factors occur
which would entitle the Executive to the benefits as provided herein, then this
Agreement shall remain in effect in accordance with its terms. The provisions of
Sections 4 through 16, and those provisions necessary to interpret and enforce
them, shall survive any termination of the employment relationship between the
Company and the Executive that occurs while this Agreement is in effect (and any
subsequent termination of this Agreement).
(b)Condition to this Agreement Becoming Effective. Notwithstanding anything in
this Agreement to the contrary, if the Executive is unable to or otherwise does
not assume the position of Chief Executive Officer of the Company effective as
of the Effective Date, then this Agreement shall be void ab initio.




3

--------------------------------------------------------------------------------




3.Services. The Executive agrees that he will render services to the Company (as
well as any subsidiary thereof or successor thereto) during the period of his
employment to the best of his ability and in a prudent and businesslike manner
and that he will devote substantially the same time, efforts and dedication to
his duties as heretofore devoted. Notwithstanding the foregoing, during a Change
of Control Period, and excluding any periods of vacation and sick leave
(collectively referred to herein as paid time off or “PTO”) to which the
Executive is entitled, the Executive agrees to devote reasonable attention and
time during normal business hours to the business and affairs of the Company
and, to the extent necessary to discharge the responsibilities assigned to the
Executive, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. During a Change of Control Period it
shall not be a violation of this Agreement for the Executive to (a) serve on
corporate, civic or charitable boards or committees, (b) deliver lectures,
fulfill speaking engagements or teach at educational institutions, and (c)
manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company. It is expressly understood and agreed that to the
extent that any such activities have been conducted by the Executive prior to a
Change of Control Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) during the related Change of
Control Period shall not thereafter be deemed to interfere with the performance
of the Executive’s responsibilities to the Company.
4.Termination of Employment.
(a)Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the term of this Agreement. If the Company
determines in good faith that the Disability of the Executive has occurred
during the term of this Agreement, it may give to the Executive written notice
in accordance with Section 16(d) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.
(b)Retirement. The Executive’s employment shall terminate automatically upon the
Executive’s Retirement during the term of this Agreement. For purposes of this
Agreement, “Retirement” shall mean termination of the Executive’s employment by
the Company for any reason or for no reason on or after the first day of the
month next following the Executive’s 65th birthday (the “Normal Retirement
Date”) or termination by the Executive of the Executive’s employment with the
Company upon the satisfaction of the requirements for early retirement (the
“Early Retirement Date”) under the provisions of any tax-qualified defined
benefit plan of the Company or any affiliated company in which the Executive
participates (the “Retirement Plan”). Notwithstanding anything to the contrary,
if the Executive terminates employment for Good Reason (as defined in Section
4(d)) during a Change of Control Period, such termination shall not be deemed to
be a Retirement for purposes of this Agreement only despite the fact that the
Executive may qualify for early retirement under the Retirement Plan.
(c)Termination by the Company. The Company may terminate the Executive’s
employment during the term of this Agreement at any time for any reason or for
no reason, including for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean:




4

--------------------------------------------------------------------------------




(i)with respect to a termination of employment that does not occur during a
Change of Control Period, the Executive’s (A) conviction of, or pleading no
contest to or receiving adjudicated probation or deferred adjudication in
connection with, a misdemeanor involving moral turpitude or of any felony, (B)
willful failure to perform his duties or responsibilities, (C) engagement in
conduct which is injurious (monetarily or otherwise) to the Company or any of
its affiliated companies (including, without limitation, misuse of the Company’s
or an affiliated company’s funds or other property), (D) engagement in business
activities which are in conflict with the business interests of the Company, (E)
insubordination, (F) engagement in conduct which is in violation of the
Company’s safety rules or standards or which otherwise causes or may cause
injury to another employee or any other person, (G) engagement in conduct which
is in violation of any policy or work rule of the Company or (H) engagement in
conduct which is in violation of the Company’s Code of Business Conduct and
Ethics or which is otherwise inappropriate in the office or work environment;
and
(ii)with respect to a termination of employment that occurs during a Change of
Control Period:
(A)
the willful and continued failure of the Executive to perform substantially the
Executive’s duties with the Company or one of its affiliated companies (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive’s duties, or

(B)
the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company or any of its
affiliated companies.

For purposes of Section 4(c)(ii): (1) no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company; (2) any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company; and (3) the cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Executive is guilty of
the conduct described in subparagraph (A) or (B) of Section 4(c)(ii), and
specifying the particulars thereof in detail.
(d)Termination by the Executive. The Executive’s employment with the Company may
be terminated by the Executive at any time for any reason or for no reason;
provided, however,


5

--------------------------------------------------------------------------------




that the Executive may terminate his employment with the Company for Good Reason
only during a Change of Control Period. For purposes of this Agreement, “Good
Reason” shall mean:
(i)the assignment to the Executive during the Change of Control Period of any
duties inconsistent in any material respect with the most significant of the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held, exercised and
assigned to the Executive at any time during the 120-day period immediately
preceding the Change of Control Date, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;
(ii)any failure by the Company to:
(A)
provide the Executive during the Change of Control Period with an annual base
salary, which shall be paid at a monthly rate, at least equal to 12 times the
highest monthly base salary paid or payable, including any base salary which has
been earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the 12-month period immediately preceding the month in
which the Change of Control Date occurs (which annual base salary may be
increased, but not decreased (nor may it be decreased after any increase
thereto), and which annual base salary (as may be so increased) shall be
referred to herein as the “Annual Base Salary”);

(B)
award to the Executive, for each fiscal year ending during the Change of Control
Period, an annual bonus (the “Annual Bonus”) in cash at least equal to the
Executive’s target annual bonus under the Company’s Annual Incentive Bonus
Program, or any comparable bonus under any predecessor or successor plan, for
the fiscal year in which the Change of Control Date occurs, which shall be
calculated as follows: (1) the target bonus percentage as established by the
Board (or the Compensation Committee) prior to the Change of Control Date for
the fiscal year in which the Change of Control Date occurs, multiplied by (2)
the Annual Base Salary in effect at the beginning of the applicable fiscal year
(the “Recent Annual Bonus”). In the event that, prior to the Change of Control
Date, the Executive’s target bonus percentage described in clause (1) of the
preceding sentence has not been established by the Board (or the Compensation
Committee) under the Company’s Annual Incentive Bonus Program or any comparable
predecessor or successor plan, then for purposes of this Agreement, the
Executive’s Recent Annual Bonus shall be calculated by using the Executive’s
target bonus percentage that applied to the fiscal year immediately preceding
the fiscal year in which the Change of Control Date occurs;

(C)
pay to the Executive any Annual Bonus described in clause (B) of Section
4(d)(ii) on or before January 31 of the fiscal year next following the fiscal
year for which the Annual Bonus is awarded, unless the Executive shall



6

--------------------------------------------------------------------------------




elect to defer the receipt of such Annual Bonus in accordance with procedures
established by the Company that comply with the requirements of Code Section
409A;
(D)
provide to the Executive during the Change of Control Period opportunities to
participate in incentive, savings and retirement plans, practices, policies and
programs that are, in each case, not less favorable, in the aggregate, than the
most favorable of those provided by the Company and its affiliated companies for
the Executive under such plans, practices, policies and programs as in effect at
any time during the 120-day period immediately preceding the Change of Control
Date or if more favorable to the Executive, those provided generally at any time
after the Change of Control Date to other executives of the Company and its
affiliated companies;

(E)
provide to the Executive and/or the Executive’s family, as the case may be,
during the Change of Control Period opportunities to participate in welfare
benefit plans, practices, policies and programs (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
that are not less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Change of Control Date or,
if more favorable to the Executive, those provided generally at any time after
the Change of Control Date to other executives of the Company and its affiliated
companies;

(F)
provide prompt reimbursement to the Executive during the Change of Control
Period for all reasonable expenses incurred by the Executive in accordance with
the most favorable policies, practices and procedures of the Company and its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Change of Control Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other executives of the Company and its affiliated companies;

(G)
provide the Executive during the Change of Control Period with fringe benefits
in accordance with the most favorable plans, practices, programs and policies of
the Company and its affiliated companies in effect for the Executive at any time
during the 120-day period immediately preceding the Change of Control Date or,
if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other executives of the Company and its affiliated
companies;

(H)
provide the Executive during the Change of Control Period with an office or
offices of a size and with furnishings and other appointments, and to exclusive
personal secretarial and other assistance, at least equal to the most favorable
of the foregoing provided to the Executive by the Company and



7

--------------------------------------------------------------------------------




its affiliated companies at any time during the 120-day period immediately
preceding the Change of Control Date or, if more favorable to the Executive, as
provided generally at any time thereafter with respect to other executives of
the Company and its affiliated companies; and
(I)
provide the Executive during the Change of Control Period with PTO in accordance
with the most favorable plans, policies, programs and practices of the Company
and its affiliated companies as in effect for the Executive at any time during
the 120-day period immediately preceding the Change of Control Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other executives of the Company and its affiliated companies;

in each case under clauses (A) through (I) of this Section 4(d)(ii) other than
an isolated, insubstantial and inadvertent failure not occurring in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by the Executive;
(iii)the Company requiring the Executive to be based during the Change of
Control Period at any office or location that is 50 miles or more from the
office or location where the Executive was based immediately preceding the
Change of Control Date, or the Company requiring the Executive to travel on
Company business to a substantially greater extent than required immediately
prior to the Change of Control Date;
(iv)any purported termination by the Company of the Executive’s employment
during the Change of Control Period otherwise than as expressly permitted by
this Agreement; or
(v)any failure by the Company to comply with and satisfy the requirements of
Section 15(b).
For purposes of this Section 4(d), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.
(e)Notice of Termination. If the Company or the Executive desires to terminate
the Executive’s employment with the Company at any time during the term of this
Agreement, it or he shall do so by providing a Notice of Termination to the
other Party in accordance with Section 16(d). For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such notice). The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.




8

--------------------------------------------------------------------------------




(f)Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for any
reason or for no reason, the date of receipt of the Notice of Termination or
(subject to Section 4(e)) any later date specified therein, as the case may be,
(ii) if the Executive’s employment is terminated by the Company other than for
Cause or Disability, the date on which the Company notifies the Executive of
such termination, (iii) if the Executive’s employment is terminated by reason of
Retirement, either the date on which the Company notifies the Executive of such
termination (on or after the Normal Retirement Date) or the date on which the
Executive ceases employment with the Company (on or after the Executive’s Early
Retirement Date), as the case may be, and (iv) if the Executive’s employment is
terminated by reason of death or Disability, the date of death of the Executive
or the Disability Effective Date, as the case may be.
5.Obligations of the Company upon Termination during a Change of Control Period.
(a)Good Reason; Other Than for Cause, Retirement, Death or Disability. If,
during the Change of Control Period, the Company shall terminate the Executive’s
employment other than for Cause, Retirement, Death or Disability or the
Executive shall terminate employment for Good Reason, then the Company shall
provide the Executive with the following compensation and benefits:
(i)Subject to the provisions of Sections 7 and 8, the Company shall pay to the
Executive in a lump sum in cash within 20 days after the Date of Termination
(provided that such payment shall be made in the second taxable year if such
20-day period begins in one taxable year and ends in a subsequent taxable year)
the aggregate of the amounts set forth in the following subsections (A) through
(F):
(A)
the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid and (2) any accrued PTO pay to
the extent not theretofore paid (the sum of the amounts described in clauses (1)
and (2) shall be hereinafter referred to as the “Accrued Obligations”);

(B)
the “Change of Control Bonus,” which shall equal the product of (1) the Annual
Base Salary in effect at the beginning of the fiscal year during which the Date
of Termination occurs multiplied by (2) the Executive’s incentive target bonus
percentage under the Company’s Annual Incentive Bonus Program or any comparable
predecessor or successor plan (which shall be expressed as a percentage of
Annual Base Salary) for the fiscal year in which the Date of Termination occurs
(provided, however, that if such incentive target bonus percentage has not been
established by the Board (or the Compensation Committee) for such fiscal year as
of the Date of Termination, then such percentage shall be deemed to be the
Executive’s incentive target bonus percentage that applied to the fiscal year
immediately preceding the fiscal year in which the Date of Termination occurs)
(the “Next Preceding Fiscal Year”) multiplied by (3) the higher of (x) the bonus
performance percentage for the portion of the fiscal year ending on the Date of
Termination as determined by and in the sole discretion of the



9

--------------------------------------------------------------------------------




Board (or the Compensation Committee) on or before the Date of Termination
without negative adjustment for individual performance which for calendar year
2019 shall be the highest bonus performance percentage under the annual bonus
plan and (y) the actual bonus performance percentage assigned by the Board (or
the Compensation Committee) under the Company’s Annual Incentive Bonus Program
or any comparable predecessor or successor plan that applied to the Next
Preceding Fiscal Year it being understood and agreed that for purposes of this
Agreement, the bonus performance percentage for fiscal year 2019 shall be the
highest bonus performance percentage under the Company’s Annual Incentive Bonus
Program;
(C)
an amount equal to the product of (1) 2.5 and (2) the sum of (x) the Executive’s
Annual Base Salary in effect immediately prior to the Date of Termination and
(y) the greater of (I) the average of the annual bonuses earned by the Executive
for the two most recently completed fiscal years ending prior to the Date of
Termination (in each case, including any bonus or portion thereof which has been
earned but deferred) under the Company’s Annual Incentive Bonus Program or any
comparable predecessor or successor plan and (II) the Executive’s target annual
bonus for the year in which the Date of Termination occurs (which target annual
bonus shall be deemed to be equal to the product of the amounts described in
subparagraphs (1), (2) and (3) of Section 5(a)(i)(B));

(D)
an amount equal to the total value of the Executive’s Account (as defined in the
Company’s Savings Restoration Plan (the “SRP”)), with such amount being the
higher of (1) the value of the Executive’s Account on the Executive’s Date of
Termination or (2) the value of the Executive’s Account on the Change of Control
Date, in each case with “value” determined under the applicable change of
control provisions in the SRP, if any. The amount payable under this Section
5(a)(i)(D) shall represent the payment of the amount due to the Executive under
the SRP, and shall not be duplicative thereof. Notwithstanding the preceding
provisions of this Section 5(a)(i)(D), the Company shall pay the lump sum cash
payment as set forth herein above only if such payment would not be considered
to be an impermissible acceleration of benefits under the SRP under Code Section
409A. In the event that the payment of the benefits payment in a lump sum would
constitute an impermissible acceleration of benefits under the SRP under Code
Section 409A, then the portion of the benefit payable under this Section
5(a)(i)(D) that is equal to the benefits payable under the SRP shall be payable
in the same form and at the time specified in the SRP, and any excess amount
determined under this paragraph shall, subject to the provisions of Sections 7
and 8, be paid in a cash lump sum within 20 days after the Date of Termination
(provided that such payment shall be made in the second taxable year if such
20-day period begins in one taxable year and ends in a subsequent taxable year);





10

--------------------------------------------------------------------------------




(E)
an amount equal to the additional Company matching contributions which would
have been made on the Executive’s behalf in the Company’s Employee Savings Plan
(the “ESP”) (assuming continued participation on the same basis as immediately
prior to the Change of Control Date), plus the additional amount of any benefit
the Executive would have accrued under the SRP as a result of contribution
limitations in the ESP, for the period beginning on the Date of Termination and
ending on the earliest to occur of (1) the expiration of the 36-month period
following the Date of Termination and (2) the Executive’s Normal Retirement Date
(with the Company’s matching contributions being determined pursuant to the
applicable provisions of the ESP and the SRP and based upon the Executive’s
compensation (including any amounts deferred pursuant to any deferred
compensation program) in effect for the 12-month period immediately prior to the
Change of Control Date); and

(F)
an amount equal to the sum of the present values, as of the Date of Termination,
of (1) the accrued retirement benefit payable under the Company’s Retirement
Restoration Plan (or, if the Executive participates in another plan that, in the
sole determination of the Company, is intended to provide benefits similar to
those under the Company’s Retirement Restoration Plan, such other plan) (each
referred to herein as the “RRP”) and (2) the additional retirement benefits that
the Executive would have accrued under the Retirement Plan and the RRP if the
Executive had continued employment until the earliest to occur of (a) the
expiration of the three-year period following the Date of Termination and (b)
the Executive’s Normal Retirement Date (assuming that the Executive’s
compensation in each of the additional years is that required by Section
4(d)(ii)(A) and Section 4(d)(ii)(B)), with the present values being computed by
discounting to the Date of Termination the accrued benefit and the additional
retirement benefits payable as lump sums at an assumed benefit commencement date
of the later of (i) the date the Executive attains age 55 and (ii) the date
three years after the Date of Termination (but in no event later than Normal
Retirement Date), at the rate of interest used for valuing lump-sum payments in
excess of $25,000 for participants with retirement benefits commencing
immediately under the Retirement Plan, as in effect as of the Change of Control
Date with such amount to be fully offset and reduced by the amount of any
additional benefit provided under the Retirement Plan or the RRP in connection
with the Change of Control or the Executive’s termination of employment in
connection with the Change of Control, including an amount that the Company
determines, in its sole discretion, is intended to provide a similar or
supplemental benefit (or, if the Executive does not participate in a Retirement
Plan or RRP as of the date of the Executive’s termination of employment, such
other amount as the Company may chose, in its sole discretion, to approximate
this benefit);

(ii)Subject to the provisions of Sections 7 and 8, the Company shall, at its
sole expense as incurred, provide the Executive with outplacement services at a
cost to the Company


11

--------------------------------------------------------------------------------




not to exceed $30,000, the scope and provider of which shall be selected by the
Executive in the Executive’s sole discretion; provided, however, that such
outplacement services as provided in this Section 5(a)(ii) shall be limited to
qualifying expenses incurred, or services provided by the Company, during the
period ending on the last day of the second calendar year following the calendar
year containing the Date of Termination, and any reimbursements by the Company
shall be made not later than the last day of the third calendar year following
the calendar year containing the Date of Termination;
(iii)Subject to the provisions of Sections 7 and 8, until the earlier of (A) the
third anniversary of the Date of Termination and (B) the Executive’s reaching
the Normal Retirement Date, the Company shall maintain in full force and effect
for the Executive all life, accident, disability, medical and health care
benefit plans and programs or arrangements in which the Executive was entitled
to participate, at the same levels and rates, in which the Executive was
participating immediately prior to the Change of Control Date, provided that the
Executive’s continued participation is possible under the general terms and
provisions of such plans and programs; and further provided that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer-provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility. In
the event that the Executive’s participation in any such plan or program is
barred due to the eligibility and participation requirements of such plan or
program as then in effect, the Company shall arrange to provide benefits
substantially similar to those to which the Executive was entitled to receive
under such plans and programs of the Company prior to the Change of Control
Date. In such event, appropriate adjustments shall be made so that the after-tax
value thereof to the Executive is similar to the after-tax value of the benefit
plans in which participation is barred.
Benefits provided pursuant to this Section 5(a)(iii) are contractual only and
are not to be considered a continuation of coverage as provided under Code
Section 4980B (i.e., COBRA continuation coverage). For purposes of determining
the Executive’s eligibility (but not the time of commencement of coverage) for
retiree benefits pursuant to such plans and programs, the Executive shall be
considered to have remained employed until three years after the Date of
Termination and to have retired on the last day of such period, and, if the
Executive satisfies the eligibility requirements, such benefits shall commence
no later than the expiration of the three year continuation period provided in
clause (A) of this Section 5(a)(iii).
The continued coverage under this Section 5(a)(iii) shall be provided at the
Company’s discretion in a manner that is intended to satisfy an exception to
Code Section 409A, and therefore not be treated as an arrangement providing for
nonqualified deferred compensation that is subject to taxation under Code
Section 409A, including (1) providing such benefits on a nontaxable basis to
Executive, (2) providing for the reimbursement of medical expenses incurred
during the period of time during which Executive would be entitled to
continuation coverage under a group health plan of the Company under Code
Section 4980B (i.e., COBRA continuation coverage), (3) providing that such
benefits constitute the reimbursement or provision of in-kind benefits payable
at a specified time or pursuant to a fixed schedule as permitted under Code
Section 409A and the authoritative guidance thereunder, or (4) such other manner
as determined by the Company in compliance with Code Section 409A; and


12

--------------------------------------------------------------------------------




(iv)To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).
(b)Death. If the Executive’s employment is terminated by reason of the
Executive’s death during a Change of Control Period, the Company shall have no
further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations, the Prorated Change of
Control Bonus and the timely payment or provision of Other Benefits. Accrued
Obligations and the Prorated Change of Control Bonus shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
20 days after the Date of Termination (provided that such payment shall be made
in the second taxable year if such 20-day period begins in one taxable year and
ends in a subsequent taxable year). With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 5(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits equal to the most favorable benefits
provided by the Company and affiliated companies to the estates and
beneficiaries of other senior executives of the Company and such affiliated
companies under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other senior executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Change of Control Date or, if more favorable to the Executive’s estate and/or
the Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other senior executives of the Company and its affiliated
companies and their beneficiaries.
(c)Disability. Subject to the provisions of Sections 7 and 8, if the Executive’s
employment is terminated by reason of the Executive’s Disability during the
Change of Control Period, the Company shall have no further obligations to the
Executive under this Agreement, other than for payment of Accrued Obligations,
the Prorated Change of Control Bonus and the timely payment or provision of
Other Benefits. Accrued Obligations and the Prorated Change of Control Bonus
shall be paid to the Executive in a lump sum in cash within 20 days after the
Date of Termination (provided that such payment shall be made in the second
taxable year if such 20-day period begins in one taxable year and ends in a
subsequent taxable year). With respect to the provision of Other Benefits, the
term Other Benefits as utilized in this Section 5(c) shall include, and the
Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits at least equal to the most favorable of those
generally provided by the Company and its affiliated companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other senior executives and their families at any time during
the 120-day period immediately preceding the Change of Control Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other senior executives of the Company
and its affiliated companies and their families.
(d)Retirement. Subject to the provisions of Sections 7 and 8, if the Executive’s
employment is terminated by reason of Retirement during the Change of Control
Period, the Company shall have no further obligations to the Executive under
this Agreement, other than for payment of Accrued Obligations, the Prorated
Change of Control Bonus and the timely payment


13

--------------------------------------------------------------------------------




or provision of Other Benefits. In such case, all Accrued Obligations and the
Prorated Change of Control Bonus shall be paid to the Executive in a lump sum in
cash within 20 days after the Date of Termination (provided that such payment
shall be made in the second taxable year if such 20-day period begins in one
taxable year and ends in a subsequent taxable year).
(e)Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Change of Control Period, the Company shall have
no further obligations to the Executive under this Agreement, other than the
obligation to pay to the Executive (i) the Annual Base Salary through the Date
of Termination, (ii) the amount of any compensation previously deferred by the
Executive, and (iii) Other Benefits, in each case to the extent theretofore
unpaid. Subject to the provisions of Sections 7 and 8, if the Executive
voluntarily terminates employment during the Change of Control Period, excluding
a termination for Good Reason, the Company shall have no further obligations to
the Executive under this Agreement, other than for payment of Accrued
Obligations, the Prorated Change of Control Bonus and the timely payment or
provision of Other Benefits. In such case, all Accrued Obligations and the
Prorated Change of Control Bonus shall be paid to the Executive in a lump sum in
cash within 20 days after the Date of Termination (provided that such payment
shall be made in the second taxable year if such 20-day period begins in one
taxable year and ends in a subsequent taxable year).
6.Obligations of the Company upon Termination that does not occur within a
Change of Control Period.
(a)Termination by the Company other than for Cause, Retirement, Death or
Disability. If, at any time other than during a Change of Control Period, the
Company shall terminate the Executive’s employment other than for Cause,
Retirement, Death or Disability, then the Company shall provide the Executive
with the following compensation and benefits:
(i)Subject to the provisions of Sections 7 and 8, the Company shall pay to the
Executive the amounts set forth in the following subsections (A) through (C):
(A)
the Accrued Obligations, which shall be paid in a lump sum in cash within 20
days after the Date of Termination (provided that such payment shall be made in
the second taxable year if such 20-day period begins in one taxable year and
ends in a subsequent taxable year);

(B)
the “Prorated Non-Change of Control Bonus,” which shall be in an amount equal to
the product of (1) the Proration Fraction multiplied by (2) the Executive’s
annual base salary in effect at the beginning of the fiscal year during which
the Date of Termination occurs multiplied by (3) the Executive’s incentive
target bonus percentage under the Company’s Annual Incentive Bonus Program or
any comparable predecessor or successor plan (which shall be expressed as a
percentage of the Executive’s annual base salary) for the fiscal year in which
the Date of Termination occurs (provided, however, that if such incentive target
bonus percentage has not been established by the Board (or the Compensation
Committee) for such fiscal year as of the Date of Termination, then such
percentage shall be deemed to be the Executive’s incentive target bonus
percentage that applied



14

--------------------------------------------------------------------------------




to the fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs) multiplied by (4) the actual bonus performance percentage
under the Company’s Annual Incentive Bonus Program or any comparable predecessor
or successor plan for the fiscal year in which the Date of Termination occurs as
determined and certified by the Board (or the Compensation Committee) following
the fiscal year without adjustment for individual performance. The Prorated
Non-Change of Control Bonus shall be paid in a lump sum in cash within 10 days
after the determination of such amount by the Board (or the Compensation
Committee), but not later than March 15 of the calendar year following the
calendar year in which the Date of Termination occurs; and
(C)
an amount equal to the product of (1) the lesser of (x) 2.0 and (y) the number
of years (with partial years expressed as a fraction thereof) remaining until
the Executive reaches the Normal Retirement Date and (2) the sum of (x) the
Executive’s annual base salary in effect immediately prior to the Date of
Termination and (y) the Executive’s target annual bonus for the year in which
the Date of Termination occurs (which target annual bonus shall be deemed to be
equal to the product of (I) the Executive’s annual base salary in effect at the
beginning of the fiscal year during which the Date of Termination occurs
multiplied by (II) the Executive’s incentive target bonus percentage under the
Company’s Annual Incentive Bonus Program or any comparable predecessor or
successor plan (which shall be expressed as a percentage of the Executive’s
annual base salary) for the fiscal year in which the Date of Termination occurs
(provided, however, that if such incentive target bonus percentage has not been
established by the Board (or the Compensation Committee) for such fiscal year as
of the Date of Termination, then such percentage shall be deemed to be the
Executive’s incentive target bonus percentage that applied to the fiscal year
immediately preceding the fiscal year in which the Date of Termination occurs)
multiplied by (III) the bonus performance percentage assigned by the Board (or
the Compensation Committee) for target performance under the Company’s Annual
Incentive Bonus Program or any comparable predecessor or successor plan for the
fiscal year in which the Date of Termination occurs (provided, however, that if
such bonus performance percentage has not been established by the Board (or the
Compensation Committee) for such fiscal year as of the Date of Termination, then
such percentage shall be deemed to be the bonus performance percentage assigned
by the Board (or the Compensation Committee) for target performance under such
plan that applied to the fiscal year immediately preceding the fiscal year in
which the Date of Termination occurs)). The amount described in this Section
6(a)(i)(C) shall be paid in a lump sum in cash within 20 days after the Date of
Termination (provided that such payment shall be made in the second taxable year
if such 20-day period begins in one taxable year and ends in a subsequent
taxable year);





15

--------------------------------------------------------------------------------




(ii)Subject to the provisions of Sections 7 and 8, until the earlier of (A) the
date that is six months after the Date of Termination and (B) the Executive’s
reaching the Normal Retirement Date, the Executive shall be permitted to
participate in the Company’s medical and dental care benefit plans and programs
or arrangements at active employee levels and rates, provided that the
Executive’s continued participation is possible under the general terms and
provisions of such plans and programs; and further provided that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or dental benefits under another employer-provided plan, the medical and
dental benefits described herein shall be secondary to those provided under such
other plan during such applicable period of eligibility. In the event that the
Executive’s participation in any such plan or program is barred due to the
eligibility and participation requirements of such plan or program as then in
effect, the Company shall arrange to provide benefits substantially similar to
those to which the Executive was entitled to receive under such plans and
programs of the Company. In such event, appropriate adjustments shall be made so
that the after-tax value thereof to the Executive is similar to the after-tax
value of the benefit plans in which participation is barred.
After the expiration of the continuation of coverage period referred to in the
preceding paragraph and until the earlier of (A) the date that is two years
after the Date of Termination, (B) the Executive’s reaching the Normal
Retirement Date and (C) the occurrence of an event that results in the loss of
COBRA continuation coverage under Code Section 4980B, the Company shall
reimburse the Executive on a monthly basis for the cost of COBRA continuation
coverage elected by the Executive for existing group medical and dental plan
coverage.
The continued coverage under this Section 6(a)(ii) shall be provided at the
Company’s discretion in a manner that is intended to satisfy an exception to
Code Section 409A, and therefore not be treated as an arrangement providing for
nonqualified deferred compensation that is subject to taxation under Code
Section 409A, including (1) providing such benefits on a nontaxable basis to
Executive, (2) providing for the reimbursement of medical expenses incurred
during the period of time during which Executive would be entitled to COBRA
continuation coverage, (3) providing that such benefits constitute the
reimbursement or provision of in-kind benefits payable at a specified time or
pursuant to a fixed schedule as permitted under Code Section 409A and the
authoritative guidance thereunder, or (4) such other manner as determined by the
Company in compliance with Code Section 409A; and
(iii)To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive the Other Benefits.
(b)Any Other Termination. If, at any time other than during a Change of Control
Period, the Executive’s employment with the Company shall terminate for any
reason (other than as described in Section 6(a)) or for no reason, the Company
shall have no further obligations to the Executive under this Agreement, other
than the obligation to pay to the Executive (i) the Executive’s annual base
salary through the Date of Termination, (ii) the amount of any compensation
previously deferred by the Executive, and (iii) Other Benefits, in each case to
the extent theretofore unpaid.
7.Matters Relating to Code Section 409A. Notwithstanding any provision in this
Agreement to the contrary, if the payment of any benefit hereunder (including,
without limitation,


16

--------------------------------------------------------------------------------




any severance benefit) would be subject to additional taxes and interest under
Code Section 409A because the timing of such payment is not delayed as provided
in Code Section 409A for a “specified employee,” then, if the Executive is a
“specified employee” under Code Section 409A, any such payment that the
Executive would otherwise be entitled to receive during the first six months
following the Date of Termination shall be accumulated and paid or provided, as
applicable, on the 10th day (or the next succeeding day if the 10 day is a
holiday or weekend) after the date that is six months following the Date of
Termination, or such earlier date upon which such amount can be paid or provided
under Code Section 409A without being subject to such additional taxes and
interest. For all purposes of this Agreement, the Executive shall be considered
to have terminated employment with the Company when the Executive incurs a
“separation from service” with the Company within the meaning of Code Section
409A(a)(2)(A)(i). The Executive agrees to be bound by the Company’s
determination of its “specified employees” (as defined in Code Section 409A).
Any payment or benefit (including any severance payment or benefit) provided
under this Agreement to which Code Section 409A applies that constitutes a
reimbursement of expenses incurred by the Executive or the provision of an
in-kind benefit to the Executive shall be subject to the following: (a) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during the Executive’s taxable year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
(b) the reimbursement of an eligible expense shall be made on or before the last
day of the Executive’s taxable year following the taxable year in which the
expense was incurred; and (c) the right to reimbursement or to receive an
in-kind benefit shall not be subject to liquidation or exchange by the Executive
for another payment or benefit.
8.Release. As a condition to the receipt of any compensation or benefits
described in Section 5 or Section 6 (in each case, other than Accrued
Obligations and Other Benefits and other than in the case of the Executive’s
death), the Executive shall execute and deliver, and not revoke, a release
agreement in the form attached hereto as Exhibit A (with such changes thereto as
the Company may determine to reflect the circumstances relating to the
Executive’s termination of employment and any changes required by law). The
release described in the preceding sentence must be effective and irrevocable by
the earlier of (a) the 60th day after the Date of Termination or (b) the first
day any cash compensation payment is due to be paid to the Executive under the
provisions of Section 5 or Section 6 (which due date shall be determined after
taking into consideration any payment delay required under Section 7).
9.Non-exclusivity of Rights. Subject to Section 16(i), nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in any
plan, program, policy or practice provided by the Company or any of its
affiliated companies and for which the Executive may qualify, nor, subject to
Section 16(i) and Section 16(j), shall anything herein limit or otherwise affect
such rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies, including, but not limited to, the Company’s
Management Life Insurance Plan, at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement. Without
limiting the generality of the foregoing, there shall be no duplication of any
of the payments or benefits described in Section 5 or Section 6, and payments
under the applicable provisions of Section 5(a)(i) shall be in full satisfaction
of the


17

--------------------------------------------------------------------------------




amounts otherwise payable under the SRP, the RRP and the executive deferred
compensation plans, respectively.
10.Full Settlement; Legal Fees. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
specifically provided in Section 5(a)(iii) and Section 6(a)(ii), such amounts
shall not be reduced whether or not the Executive obtains other employment.
Except as provided in Section 14(f), the Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability or entitlement under, any provision of this
Agreement or any guarantee of performance thereof (whether such contest is
between the Company and the Executive or between either of them and any third
party, and including as a result of any contest by the Executive about the
amount of any payment pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable Federal rate provided for in Code Section
7872(f)(2)(A).
11.Parachute Payment Limitation. Anything in this Agreement to the contrary
notwithstanding, if the Executive is a “disqualified individual” (as defined in
Section 280G of the Code), and the payments and benefits provided in for in this
Agreement, together with any other payments and benefits which the Executive has
the right to receive (collectively, the “Payments”), would constitute a
“parachute payment” (as defined in Section 280G of the Code), then the Payments
shall be either (a) reduced (but not below zero) so that the aggregate present
value of the Payments will be one dollar ($1.00) less than three times the
Executive’s “base amount” (as defined in Section 280G of the Code) and so that
no portion of the Payments shall be subject to the excise tax imposed by Section
4999 of the Code, or (b) paid in full, whichever produces the better net
after-tax result for the Executive (taking into account any applicable excise
tax under Section 4999 of the Code and any applicable income tax). The reduction
of Payments, if any, shall be made by reducing the Payments in the reverse order
in which the Payments would be paid or provided (beginning with such payment or
benefit that would be made last in time and continuing, to the extent necessary,
through to such payment or benefit that would be made first in time). The
determination as to whether any such reduction in the Payments is necessary
shall be made by the Company in good faith, and such determination shall be
conclusive and binding on the Executive. If a reduced Payment is made or
provided and, through error or otherwise, that Payment, when aggregated with
other payments and benefits from the Company (or its affiliated companies) used
in determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three (3) times the Executive’s base amount, then the Executive shall
immediately repay such excess to the Company upon notification that an
overpayment has been made.
12.Statements Concerning the Company or the Executive. The Executive and the
Company and its affiliated companies shall refrain from any criticisms or
disparaging comments about each other or in any way relating to the Executive’s
employment or separation from employment; provided, however, that nothing in
this Agreement shall apply to or restrict in any way the communication of
information by the Company or any of its affiliated companies or the


18

--------------------------------------------------------------------------------




Executive to any state or federal law enforcement agency or require notice to
the Company or the Executive thereof, and none of the Executive, the Company or
any of its affiliated companies will be in breach of the covenant contained
above solely by reason of testimony or disclosure which is compelled by
applicable law or regulation or process of law. A violation or threatened
violation of this prohibition may be enjoined by the courts. The rights afforded
under this provision are in addition to any and all rights and remedies
otherwise afforded by law.
13.Confidentiality.
(a)Confidential Information. For purposes of this Section 13, the term “Company”
shall include the Company and its affiliated companies. During the course of the
Executive’s employment with the Company, the Company will (i) disclose or
entrust to the Executive, and provide the Executive with access to, Confidential
Information, (ii) place the Executive in a position to develop business goodwill
belonging to the Company, and (iii) disclose or entrust to the Executive
business opportunities to be developed for the Company. For purposes of this
Agreement, “Confidential Information” means any and all confidential or
proprietary information and materials, as well as all trade secrets, belonging
to the Company, its partners, its customers, or other third parties who
furnished such information, materials, and/or trade secrets to the Company with
expectations of confidentiality. Confidential Information includes, regardless
of whether such information or materials are expressly identified or marked as
confidential or proprietary, and whether or not patentable: (A) technical
information and materials of the Company, its partners, its customers, or other
third parties; (B) business information and materials of the Company, its
partners, its customers or other third parties; (C) any information or material
that gives the Company an advantage with respect to its competitors by virtue of
not being known by those competitors; and (D) other valuable, confidential
information and materials and/or trade secrets of the Company, its partners, its
customers, or other third parties. Notwithstanding the foregoing, Confidential
Information shall not include information that (1) is already properly in the
public domain or enters the public domain with the express consent of the
Company, or (2) is intentionally made available by the Company to third parties
without any expectation of confidentiality.
(b)Protection of Confidential Information. (i) The Executive acknowledges that
Confidential Information has been and will be developed or acquired by the
Company through the expenditure of substantial time, effort and money and
provides the Company with an advantage over competitors who do not know or use
such Confidential Information. The Executive further acknowledges and agrees
that the nature of the Confidential Information which the Company shall provide
the Executive during the Executive’s employment would make it difficult, if not
impossible, for the Executive to perform in a similar capacity for a business
competitive with the Company without disclosing or utilizing Confidential
Information.
(ii)During and following the Executive’s employment by the Company, the
Executive shall hold in confidence and not directly or indirectly disclose or
use or copy or make lists of any Confidential Information except to the extent
necessary to carry out the Executive’s duties on behalf of the Company. The
Executive agrees to give the Company notice of any and all attempts to compel
disclosure of any Confidential Information within one business day after the
Executive is informed that such disclosure is being, or will be, compelled. Such
written notice shall include a description of the information to be disclosed,
the court, government agency, or


19

--------------------------------------------------------------------------------




other forum through which the disclosure is sought, and the date by which the
Confidential Information is to be disclosed, and shall contain a copy of the
subpoena, order or other process used to compel disclosure.
(iii)Upon the termination of the Executive’s employment with the Company, the
Executive promises to promptly return to the Company all Confidential
Information, and all documents and materials (including electronically stored
information) in the Executive’s possession, custody or control that constitutes
or reflects Confidential Information.
(iv)In no event shall an asserted violation of the provisions of this Section 13
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.
14.Restriction on Solicitation of Employees.
(a)In General. For purposes of this Section 14, the term “Company” shall include
the Company and its affiliated companies. The Executive agrees to the provisions
of this Section 14 in consideration of the Company’s promise to provide the
Executive with Confidential Information, and so as to protect the Company’s
legitimate business interests (including the goodwill with which the Executive
will be associated, and that the Executive will help build, during the
Executive’s employment) and to enforce the Executive’s promises regarding
Confidential Information contained in Section 13 of this Agreement.
Notwithstanding any provision in this Section 14 to the contrary, the
obligations described in this Section 14 shall not apply during any period after
the date of the Executive’s termination of employment if the Executive is
entitled to the benefits described in Section 5 in connection with such
termination of employment.
(b)Non-Solicitation of Employees. During the period of the Executive’s
employment with the Company and thereafter for a period of one year immediately
following the termination of such employment for whatever reason, the Executive
will not engage or employ, or solicit or contact with a view to the engagement
or employment of, any person who is an officer or employee of the Company and
was employed in that capacity at any time during the last 12 months of the
Executive’s employment with the Company.
(c)Value and Reasonableness. The Executive agrees that the Company’s substantial
investments in its business interests, goodwill, and Confidential Information
are worthy of protection, and that the Company’s need for the protection
afforded by this Section 14 is greater than any hardship the Executive might
experience by complying with its terms. The Executive agrees that the
limitations as to time and scope of activity to be restrained contained in this
Agreement are reasonable and are not greater than necessary to protect the
Confidential Information, goodwill and other legitimate business interests of
the Company.
(d)Reformation. The Executive and the Company agree that the foregoing
restrictions are reasonable under the circumstances and that the limitations as
to time and scope of activity contained in this Section 14 do not impose a
greater restraint than necessary to protect the Company’s Confidential
Information and legitimate business interests. Nevertheless, if any of the
aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly


20

--------------------------------------------------------------------------------




broad as to time, or otherwise unenforceable, the Parties intend for the
restrictions in this Section 14 to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. By agreeing to this contractual modification prospectively at
this time, the Company and the Executive intend to make this provision
enforceable under the law or laws of all applicable states and other
jurisdictions so that the entire agreement not to solicit employees and this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal.
(e)Enforcement and Remedies. The Executive acknowledges that the Executive’s
violation or threatened or attempted violation of the covenants contained in
this Section 14 will cause irreparable harm to the Company and that money
damages would not be sufficient remedy for any breach of this Section 14. The
Executive agrees that the Company shall be entitled as a matter of right to
specific performance of the covenants contained in this Section 14, including
entry of an ex parte temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Section 14, or both, or other appropriate judicial remedy, writ or order,
in any court of competent jurisdiction, restraining any violation or further
violation of such agreements by the Executive or others acting on the
Executive’s behalf, without any showing of irreparable harm and without any
showing that the Company does not have an adequate remedy at law. Such remedies
shall not be deemed the exclusive remedies for a breach of this Section 14 but
shall be in addition to all remedies available at law or in equity, including
the recovery of damages from the Executive and the Executive’s agents.
(f)Attorneys’ Fees. In the event that it is necessary to employ the services of
an attorney to enforce the restrictions set forth in this Section 14, the
Company shall be entitled to recover from the Executive all attorneys’ fees,
costs and expenses incurred by the Company in connection therewith.
15.Successors.
(a)Assignment. This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
(b)Assumption by the Company’s Successor. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, the term “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
16.Miscellaneous.
(a)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws.




21

--------------------------------------------------------------------------------




(b)Headings. The Section and subsection headings and captions of this Agreement
have been inserted for purposes of convenience and shall not be used for
interpretive purposes.
(c)Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the Parties or their respective successors and
legal representatives.
(d)Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other Party or by registered or
certified mail, return receipt requested, postage prepaid, addressed, in the
case of the Executive, to the Executive’s home address registered with the
Company or, if to the Company, to the attention of the General Counsel at the
Company’s home office address or to such other address as either Party shall
have furnished to the other in writing in accordance herewith. Notice and
communications shall be effective when actually received by the addressee.
(e)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(f)Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(g)No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 4, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.
(h)At Will Employment. The Executive and the Company acknowledge that, except as
may otherwise be provided under any other written agreement between the
Executive and the Company, the employment of the Executive by the Company is “at
will” and the Executive’s employment may be terminated by either the Executive
or the Company at any time and for any reason or for no reason.
(i)Officer Severance Plan. The Executive acknowledges and agrees that, from and
after the Effective Date, he shall not be a participant in, and he hereby waives
any right to participate in, the Officer Severance Plan, or any successor plan
thereto designed to provide similar benefits.
(j)Entire Agreement. From and after the Effective Date, this Agreement shall
supersede any other agreement between the Parties with respect to the subject
matter hereof. Without limiting the scope of the preceding sentence, as of the
Effective Date, all prior understandings and agreements between the Parties
relating to the subject matter hereof (including, without limitation, the Change
of Control Contract) are hereby null and void and of no further force and
effect.


22

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name and on its behalf, to be effective as of
the Effective Date.
EXECUTIVE
 
 
 
 
By:
/s/ R. A. WALKER
Name:
R.A. Walker
 
 
Date:
April 11, 2019
 
 
ANADARKO PETROLEUM CORPORATION
 
 
 
 
By:
/s/ AMANDA M. MCMILLIAN
Name:
Amanda M. McMillian
Title:
Executive Vice President and General
 
Counsel
 
 
Date:
April 11, 2019





23

--------------------------------------------------------------------------------





EXHIBIT A
TO
AMENDED AND RESTATED SEVERANCE AGREEMENT DATED EFFECTIVE AS OF April 11, 2019


RELEASE AGREEMENT


This Release Agreement (this “Agreement”) constitutes the release agreement
referred to in that certain Amended and Restated Severance Agreement (the
“Severance Agreement”) dated effective as of April 11, 2019, and as may be
amended thereafter, by and between Anadarko Petroleum Corporation (the
“Company”) and R. A. Walker (the “Executive”).
1.General Release.
(a)For good and valuable consideration, including the Company’s provision of
certain payments and benefits to the Executive in accordance with Sections 5 and
6 of the Severance Agreement, the Executive hereby releases, discharges and
forever acquits the Company, its affiliates and subsidiaries, the past, present
and future stockholders, members, partners, directors, managers, employees,
agents, attorneys, heirs, legal representatives, successors and assigns of the
foregoing, as well as all employee benefit plans maintained by the Company or
any of its affiliates or subsidiaries and all fiduciaries and administrators of
any such plan, in their personal and representative capacities (collectively,
the “Released Parties”), from liability for, and hereby waives, any and all
claims, rights, damages, or causes of action of any kind related to the
Executive’s employment with any Released Party, the termination of such
employment, and any other acts or omissions related to any matter on or prior to
the date of this Agreement (collectively, the “Released Claims”).
(b)The Released Claims include without limitation those arising under or related
to: (i) the Age Discrimination in Employment Act of 1967; (ii) Title VII of the
Civil Rights Act of 1964; (iii) the Civil Rights Act of 1991; (iv) sections 1981
through 1988 of Title 42 of the United States Code; (v) the Employee Retirement
Income Security Act of 1974, including, but not limited to, sections
502(a)(1)(A), 502(a)(1)(B), 502(a)(2), and 502(a)(3) to the extent the release
of such claims is not prohibited by applicable law; (vi) the Immigration Reform
Control Act; (vii) the Americans with Disabilities Act of 1990; (viii) the
National Labor Relations Act; (ix) the Occupational Safety and Health Act; (x)
the Family and Medical Leave Act of 1993; (xi) any state or federal
anti-discrimination law; (xii) any state or federal wage and hour law; (xiii)
any other local, state or federal law, regulation or ordinance; (xiv) any public
policy, contract, tort, or common law; (xv) costs, fees, or other expenses
including attorneys’ fees incurred in these matters; (xvi) any employment
contract, incentive compensation plan or stock option plan with any Released
Party or to any ownership interest in any Released Party except as expressly
provided in the Severance Agreement, any stock option agreement, any
stockholders agreement or other equity compensation agreement between the
Executive and the Company; and (xvii) compensation or benefits of any kind from
any Released Party not expressly set forth in the Severance Agreement or any
such stock option or other equity compensation agreement.
(c)In no event shall the Released Claims include (i) any claim which arises
after the date of this Agreement, (ii) any claims for the payments and benefits
payable to the


A-1

--------------------------------------------------------------------------------




Executive under Sections 5 and 6 of the Severance Agreement, (iii) any claims to
the equity interests in the Released Parties that the Executive holds as of the
date of this Agreement which remain subject to the terms and conditions, as
applicable, of any specific equity award agreement between the Executive and a
Released Party, (iv) any claim for or right to indemnification under the
policies or governing instruments of the Released Parties and for coverage under
any directors and officers liability insurance policies maintained by the
Released Parties, and (v) any claim with respect to vested and accrued benefits
under the Anadarko Petroleum Corporation 2008 Omnibus Incentive Compensation
Plan, the Anadarko Petroleum Corporation 1999 Stock Incentive Plan, the Anadarko
Petroleum Corporation 1998 Director Stock Plan, the Anadarko Employee Savings
Plan, the Anadarko Retirement Plan, the Anadarko Petroleum Corporation Savings
Restoration Plan, the Anadarko Retirement Restoration Plan, the Anadarko
Petroleum Corporation Deferred Compensation Plan and [to be added: other
applicable plans, if any].
4.Notwithstanding this release of liability, nothing in this Agreement prevents
the Executive from filing any non-legally waivable claim (including a challenge
to the validity of this Agreement) with the Equal Employment Opportunity
Commission (“EEOC”) or comparable state or local agency or participating in any
investigation or proceeding conducted by the EEOC or comparable state or local
agency; however, the Executive understands and agrees that the Executive is
waiving any and all rights to recover any monetary or personal relief or
recovery as a result of such EEOC, or comparable state or local agency
proceeding or subsequent legal actions.
(e)This Agreement is not intended to indicate that any such claims exist or
that, if they do exist, they are meritorious. Rather, the Executive is simply
agreeing that, in exchange for the consideration recited in the first sentence
of Section 1(a) of this Agreement, any and all potential claims of this nature
that the Executive may have against the Released Parties, regardless of whether
they actually exist, are expressly settled, compromised and waived.
(f)By signing this Agreement, the Executive is bound by it. Anyone who succeeds
to the Executive’s rights and responsibilities, such as heirs or the executor of
the Executive’s estate, is also bound by this Agreement. This release also
applies to any claims brought by any person or agency or class action under
which the Executive may have a right or benefit. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED PARTIES.
2.Covenant Not to Sue; Executive’s Representation. The Executive agrees not to
bring or join any lawsuit against any of the Released Parties in any court
relating to any of the Released Claims. The Executive represents that the
Executive has not brought or joined any claim, lawsuit or arbitration against
any of the Released Parties in any court or before any administrative agency or
arbitral authority and has made no assignment of any rights the Executive has
asserted or may have against any of the Released Parties to any person or
entity, in each case, with respect to any Released Claims.
3.Certain Continuing Obligations. The Executive acknowledges and agrees that (a)
the provisions of Sections 12, 13 and 14 of the Severance Agreement shall
survive the termination of the employment relationship, the termination of the
Severance Agreement, and the execution of


A-2

--------------------------------------------------------------------------------




this Agreement, and (b) the Executive shall continue to honor his
post-employment obligations set forth in such provisions of the Severance
Agreement.
4.    Acknowledgments. By executing and delivering this Agreement, the Executive
acknowledges that:
(a)The Executive has carefully read this Agreement;
(b)The Executive has had at least [twenty-one (21)] [forty-five (45)] days to
consider this Agreement before the execution and delivery hereof to the Company
[Add if 45 days applies: , and the Executive acknowledges that attached to this
Agreement is a list provided to the Executive by the Company of (i) the job
titles and ages of all employees selected for participation in the employment
termination or exit incentive program pursuant to which the Executive is being
offered this Agreement, (ii) the job titles and ages of all employees in the
same job classification or organizational unit who were not selected for
participation in the program, and (iii) information about the unit affected by
the program, including any eligibility factors for such program and any time
limits applicable to such program];
(c)The Executive has been and hereby is advised in writing that the Executive
may, at the Executive’s option, discuss this Agreement with an attorney of the
Executive’s choice and that the Executive has had adequate opportunity to do so;
and
(d)The Executive fully understands the final and binding effect of this
Agreement; the only promises made to the Executive to sign this Agreement are
those stated in the Severance Agreement and herein; and the Executive is signing
this Agreement voluntarily and of the Executive’s own free will, and that the
Executive understands and agrees to each of the terms of this Agreement.
5.Revocation Right. The Executive may revoke this Agreement within the seven-day
period beginning on the date the Executive signs this Agreement (such seven-day
period being referred to herein as the “Release Revocation Period”). To be
effective, such revocation must be in writing signed by the Executive and must
be delivered to the General Counsel of the Company before 11:59 p.m., Houston,
Texas time, on the last day of the Release Revocation Period. This Agreement is
not effective, and no consideration shall be paid to the Executive, until the
expiration of the Release Revocation Period without the Executive’s revocation.
If an effective revocation is delivered in the foregoing manner and timeframe,
this Agreement shall be of no force or effect and shall be null and void ab
initio.
[Signature page follows.]






A-3

--------------------------------------------------------------------------------




Executed on this _____ day of __________,____.
 
R.A. Walker

STATE OF __________    §
§
COUNTY OF __________    §
BEFORE ME, the undersigned authority, personally appeared R. A. Walker, by me
known or who produced valid identification as described below, who executed the
foregoing instrument and acknowledged before me that he subscribed to such
instrument on this _____ day of __________, ____.
 
NORARY PUBLIC in and for the

State of
 

My Commission Expires:
 

Identification produced:
 





A-4